Citation Nr: 0831863	
Decision Date: 09/17/08    Archive Date: 09/30/08	

DOCKET NO.  04-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to 
May 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Upon review of this case, it would appear that, in addition 
to the issue currently on appeal, the veteran seeks service 
connection for a recurring cyst on or about the liver, 
claimed as secondary to service-connected hepatitis.  
Inasmuch as that issue has not yet been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

The Board notes that, at the time of the filing of his 
Substantive Appeal in early September 2004, the veteran 
indicated that he desired a hearing at a local VA office 
before a member or members of the Board, which is to say, a 
Travel Board hearing.  However, later that same month, the 
veteran withdrew his request for a Travel Board hearing, and 
instead requested a videoconference hearing at the Regional 
Office located in Los Angeles, California.  Pertinent 
evidence of record is to the effect that the veteran failed 
to report for that hearing, which was scheduled in December 
2005.  Accordingly, the Board will proceed with adjudication 
of the issue currently on appeal.  

Finally, this case was previously before the Board in 
April 2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDING OF FACT

The veteran's service-connected hepatitis is, at present, 
essentially asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected hepatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 and Part 4, Code 7345 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case seeks a compensable evaluation for 
the service-connected residuals of hepatitis.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

In the present case, at the time of a VA fee basis 
examination in April 2003, the veteran indicated that, while 
in service, he was informed that he had hepatitis A, as well 
as some other form of hepatitis.  Currently, the veteran's 
sole complaint consisted of an intermittent dark urine with 
accompanying strange odor.  Also noted were problems with 
occasional fatigue.  According to the veteran, his body 
weight had not been affected, and he had lost no time from 
work.  

On physical examination, the veteran stood 69 inches tall, 
and weighed 242 pounds.  His abdomen was flat, with no 
evidence of any tenderness, and neither the liver nor the 
spleen were enlarged.  Laboratory studies consisting of a 
liver function panel, Ferritin, and complete blood count were 
within normal limits.  An HAV-AB total test was negative, 
yielding a specimen positive for IGG ABS to hepatitis A, 
suggestive of a convalescent phase or past infection with 
hepatitis A.  

At the time of a subsequent VA fee basis medical examination 
in May 2005, the veteran stated that, although his "current 
papers" indicated a chief complaint of infectious hepatitis 
A, he had in fact been told that, while in service, he had 
hepatitis B.  Reportedly, the veteran had been hospitalized 
for several months for treatment of his hepatitis, returned 
to active duty, and then discharged.  

When questioned, the veteran stated that he currently had no 
symptoms referable to hepatitis B, nor did he currently take 
any medication.  While he tended to become easily fatigued, 
according to the veteran, this was due to his heart disease 
and other medications he was currently taking.  
Significantly, the veteran indicated that he took no 
medication for his past history of liver infection.  Nor did 
he have any history of vomiting blood or passing black-
colored stools.  

On physical examination, the veteran stood 70.5 inches tall, 
and weighed 252 pounds.  Examination of the veteran's abdomen 
showed it to be soft and nontender, without evidence of 
hepatosplenomegaly or masses.  At the time of examination, 
there was no evidence of any rebound or guarding.  

Laboratory studies showed a complete blood count to be within 
normal limits.  A prothrombin test was 1.01, and both a 
hepatitis panel and Ferritin were within normal limits.  The 
pertinent diagnosis noted was history of hepatitis B, 
resolved.  

In the opinion of the examiner, the veteran exhibited 
hepatitis type B without any sequelae.  Also noted was that 
the veteran had no liver problems, including cirrhosis or 
liver malignancy.  Nor was there any evidence of ascites, 
hepatic encephalopathy, portal hypertension, or jaundice.  

Pursuant to applicable law and regulation, a noncompensable 
evaluation is warranted where there is evidence of 
nonsymptomatic chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis).  A 
compensable, which is to say, 10 percent evaluation requires 
demonstrated evidence of intermittent fatigue, malaise, and 
anorexia, or, in the alternative, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114 and Part 
4, Code 7345 (2007).  

As is clear from the above, the noncompensable evaluation 
currently in effect for the veteran's service-connected 
residuals of hepatitis is appropriate.  This is particularly 
the case given the fact that, during the course of the 
veteran's current appeal, his hepatitis has at all times 
remained essentially asymptomatic.  While according to the 
veteran, he at times becomes "easily fatigued," this is, by 
his own admission, a product of his nonservice-connected 
heart disease, and not service-connected residuals of 
hepatitis.  To the extent the veteran has in the past and 
continues to undergo periodic liver function studies, these 
studies are conducted for the purpose of evaluating the 
effect on the veteran's liver of various medications 
prescribed for control of his elevated serum blood 
cholesterol, and are unrelated to hepatitis.  Under the 
circumstances, and given the asymptomatic nature of the 
veteran's service-connected hepatitis, his claim for increase 
must be denied.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology (or 
the lack thereof) attributable to his service-connected 
hepatitis has remained relatively stable.  In any case, based 
on a review of the entire evidence of record, the Board is of 
the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected 
hepatitis has not, in fact, undergone varying and distinct 
levels of severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence the claimant is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of the requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the type of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer's 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in February 2003, April 2005, May 
and August 2007, and February 2008.  In those letters, VA 
informed the veteran that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service medical records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An increased (compensable) evaluation for hepatitis is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


